Citation Nr: 0400805	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  The veteran, who had active service from June 1942 
to March 1948, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A bilateral foot disorder was not manifested during 
service and has not been shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case and 
Supplemental Statement of the Case issued in conjunction with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reason his claim was denied.  In addition, the RO sent a 
letter in June 2001 to the veteran that specifically informed 
the veteran of the substance of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are VA outpatient records.  The Board also 
notes that the RO attempted to locate the veteran's inpatient 
clinical records documenting foot surgery allegedly performed 
at the United States Navy (USN) Submarine Base in New London, 
Connecticut.  The veteran stated in December 2002 that he was 
stationed at this submarine base from December 1945 to June 
1946.  However, the attempt to locate such records during 
that time period was unsuccessful.  In this regard, the 
search was reported to be negative for these inpatient 
clinical records, and the veteran's name was not found on the 
patient registry.  The veteran later related in VA Form 9 
dated July 2003 that the surgery was performed in May 1945 at 
the submarine base, yet service records show that the veteran 
was not transferred to New London, Connecticut until December 
1945.  A second response from the National Personnel Records 
Center in May 2003 indicated that the veteran's name was not 
shown on the patient registry at the U.S. Naval Submarine 
Base in New London for 1945 or 1946.  The Board finds that in 
accordance with the VCAA and implementing regulations, the RO 
did continue its efforts to obtain all relevant medical 
records until it was reasonably certain that such records did 
not exist or that further efforts to obtain those records 
would be futile.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim which has not been obtained 
and associated with the claims folder.  Nor have the veteran 
and his representative made the Board aware of any other 
additional evidence that needs to be obtained prior to 
appellate review.  Therefore, VA has satisfied its duty to 
assist the veteran in the development of his claim. 

The Board also acknowledges that the veteran has not been 
afforded a VA examination.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have a bilateral foot 
disorder in service, nor did it manifest until decades 
thereafter.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete and the case is ready for appellate review.  

Background and Evidence

Service records show that the veteran served from June 1942 
to March 1948.  In particular, these records indicate that 
the veteran served at the USN Submarine Base in New London, 
Connecticut from December 1945 to February 1946.

Service medical records are negative for complaints, 
diagnosis, or treatment of a bilateral foot disorder.  In 
particular, the veteran's induction and separation indicate 
normal extremities.

VA outpatient records dated July 2001 to January 2002 
document treatment of the veteran's foot disorder.  The 
veteran was afforded a preventive health exam and was 
referred to a podiatrist for his calluses and corns, which 
were reported to hurt his feet at times.  The podiatrist 
diagnosed the veteran with tylomas, onychauxis.  

VA outpatient records dated April 2002 to March 2003 also 
document the veteran's treatment for a bilateral foot 
disorder.  A podiatrist reported the veteran as having 
painful calluses and diagnosed him with onychauxis, tylomas.

Law and Analysis

The veteran contends that he is entitled to service 
connection for a bilateral foot disorder.  In this regard, he 
claims that he had surgery on both feet during service due to 
a chronic callus condition and that he continues to have foot 
problems due to these calluses.

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2003).  In order to prove service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran has not established service connection for a 
bilateral foot disorder.  Service medical records do not show 
any complaint, diagnosis, or treatment of a bilateral foot 
disorder.  In addition, the evidence of record indicates that 
the veteran did not seek treatment for the disorder until 
many decades after his separation from service, and there is 
no competent evidence of record, medical or otherwise, which 
links the veteran's current bilateral foot disorder to any 
event relating to his service.  Thus, there is no evidence of 
record demonstrating in-service incurrence or aggravation of 
the disorder or a nexus between the veteran's current 
disorder and military service.  Under these circumstances, a 
basis upon which to establish service connection for a 
bilateral disorder has not been presented.  Therefore, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for a bilateral foot 
disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a bilateral foot disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he has a bilateral foot disorder that is related 
to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for a bilateral foot disorder is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



